In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                          Filed: June 26, 2019

*********************
A.P.,                      *                                    UNPUBLISHED
                           *
                           *                                    No. 14-894V
               Petitioner, *
v.                         *                                    Special Master Gowen
                           *
SECRETARY OF HEALTH        *                                    Influenza (“flu”); Guillain-Barré Syndrome
AND HUMAN SERVICES,        *                                    (“GBS”); Chronic Inflammatory
                           *                                    Demyelinating Polyneuropathy (“CIDP”);
               Respondent. *                                    Stipulation for Award.
*********************

Nancy R. Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Lisa A. Watts, Department of Justice, Washington, D.C., for respondent.

                                     DECISION FOR STIPULATION1

        On September 23, 2014, A. P. (“petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program.2 Petition at Preamble. Petitioner received an
influenza (“flu”) vaccine on October 3, 2012. Id. at 2; Stipulation at ¶ 2 (ECF No. 139).
Petitioner alleged that as a result of receiving the flu vaccination, he suffered small fiber
neuropathy, Guillain-Barre syndrome (“GBS”) and chronic inflammatory demyelinating
polyneuropathy (“CIDP”). Petition at ¶ 3; Stipulation at ¶ 4.




1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
        On June 17, 2019, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner.3 Stipulation at ¶ 7. Respondent denies that
petitioner’s alleged injuries are caused by the flu vaccine. Id. at ¶ 6. Maintaining their
respective positions, the parities nevertheless now agree that the issues between them shall be
settled and that a decision should be entered awarding compensation to petitioner according to
the terms of the stipulation attached hereto as Appendix A. Id. at ¶ 7.

         The stipulation awards:

         1) A lump sum of $889,471.22, which amounts represents compensation for first
            year life care expenses ($74,997.66); past and first year lost future earnings
            ($500,000.00); pain and suffering ($250,000.00); and past un-reimbursable
            expenses ($64,473.56), in the form of a check payable to petitioner; and

         2) An amount sufficient to purchase the annuity contract described in paragraphs
            10 and 11 of the attached Stipulation, paid to the life insurance company from
            which the annuity will be purchased (the “Life Insurance Company”).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.4

         IT IS SO ORDERED.

                                                                                  s/Thomas L. Gowen
                                                                                  Thomas L. Gowen
                                                                                  Special Master




3
 Due to a typographical mistake in an earlier stipulation filed, the initial Decision for Stipulation was withdrawn
and judgment was vacated.
4
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                          2